Citation Nr: 0015518	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-06 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served in the Merchant Marine during World War II 
from April 1944 to August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The veteran sustained acoustic and concusive trauma 
during service.  

2.  Current bilateral hearing is the result of noise exposure 
during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service records reflect that the veteran served in the 
Merchant Marine during World War II.  He served on several 
ships including the SS Edward H. Crockett, which was 
torpedoed and sunk while the veteran was on duty as the radio 
operator on September 29, 1944.  All but one of the crew was 
saved.  

Private records, to include an audiometric examination, dated 
in September 1991 reflect that the veteran had been fitted 
for hearing aids for a high frequency sensorineural hearing 
loss.  The examiner noted that the veteran gave a history of 
being on a ship that was hit by a torpedo near his radio room 
which subsequently caused severe hearing problems and acute 
ringing in the ears that lasted for several days thereafter.   
The examiner stated that this is the type of noise damage 
that continues to become more pronounced with time and 
currently resulted in a loss of 75to 80 percent above 2000 
hertz in the right ear and a loss 70 to 75 percent in the 
left ear.  

The veteran submitted a claim for numerous disorders, to 
include permanent damage to the ears, in January 1992.  

In a March 1992 statement, the veteran reported that he was 
at the console in the radio room at the time of the torpedo 
explosion.  The concussion that he experienced threw him 
across the room and ripped the "HF" received off the 
bulkhead.  The sensation at the moment of the explosion was 
"as if someone had hit both sides of [his] head with the 
flat side of two planks."  

In June 1992, the RO requested the veteran to furnish 
evidence to include details as to when he was first treated 
for his hearing loss after release from service and other 
clinical records.  The RO informed the veteran in August 1992 
that his claim was denied in that he did not send the 
information requested.  It was explained to him that the 
merits of his claim could not be decided without the 
information as to when he first received treatment for his 
hearing condition after discharge from service.  

In April 1997, the veteran again filed a claim for 
compensation benefits.  To substantiate his claims, he 
submitted additional private records, to include audiometric 
testing results from 1985 and 1986.  In a November 1985 
statement, Byron Eisenstein, M.D., reported that audiometric 
testing showed a bilateral high frequency neuro hearing loss.  

A VA ear evaluation was conducted in July 1997.  At that 
time, the veteran complained of difficulty hearing and 
intermittent ringing in the ears for the last 52 years.  The 
veteran associated these problems to when he was exposed to 
acoustic and concusive trauma when he was involved in a 
torpedo explosion during service.  Physical examination 
showed that the auricles were normal with lesion.  His 
external auditory canals were normal without lesion or 
drainage.  His mastoid region was nontender, not swollen, nor 
erythematous, and his eardrums were normal, non-retracted, 
non-thickened, and without perforation.  The middle ear was 
visible, and no active ear disease was present.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
50
55
85
LEFT

15
50
65
85

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The audiologist diagnosed a bilateral, 
moderate-severe high frequency sensorineural hearing loss was 
noted.  The examiner who conducted the ear examination, 
summarized above, reviewed this audiogram report and 
diagnosed severe high frequency sensorineural hearing loss, 
bilaterally, "at least partially secondary to noise exposure 
the patient experienced while in the Service."  He also 
diagnosed intermittent tinnitus secondary to the hearing 
loss.  

In a February 1998 rating action, service connection was 
established for tinnitus.  In explanation, the RO noted that 
the record was clear that the veteran did, in fact, 
experience a loud concusive noise when his ship was torpedoed 
and sunk.  As one of the prime causes of tinnitus was 
concussion, it was conceded, with all reasonable doubt 
resolved in the veteran's favor, that the probable cause of 
his persistent tinnitus was the inservice incident.  A 10 
percent rating was granted.  Service connection, however, for 
bilateral hearing loss was denied.  In explanation, the RO 
noted that while the veteran was shown to meet VA criteria 
for hearing loss, there were no medical records which showed 
that the veteran's hearing loss had occurred while on active 
duty or records which showed a significant increase in the 
severity of auditory acuity from the time he started on 
active duty to the time he was released from active duty.  It 
was added that "[a]lthough the veteran experienced events 
which may well have started the downward shift in his 
auditory acuity, there [was] no objective evidence they 
actually did and to find so would be speculation."  

The veteran submitted a notice of disagreement and this 
appeal ensued.  

Added to the record were private records from 1998, which 
essentially pertained to a psychiatric disorder.  At the time 
of psychiatric examination in May 1998, however, the veteran 
did report that he had tinnitus and hearing impairment that 
he associated with exposure to an explosion during service.  

In an August 1998 rating decision, the RO continued the 
denial of service connection for bilateral hearing loss.  

At a personal hearing in October 1998, the veteran and his 
wife testified in support of his claim.  He stated that he 
first noted a hearing problem during service after exposure 
to the torpedo explosion.  Specifically, he said that he 
noticed that when he was in a group where there was 
considerable consideration or artificial conversation through 
a PA system or a radio, he missed a large percentage of what 
was said.  Hearing [Hrg.] Transcript [Tr.] at 2.

The veteran recalled that he particularly started to notice 
his hearing impairment after discharge from service at his 
place of employment.  He said that his former boss chastised 
him for not answering a phone that was within six feet of him 
(that he did not hear).  Tr. at 3.  His wife added that she 
noticed the veteran's loss of hearing soon after he returned 
from service.  Tr. at 5.  While he recalled being seen by a 
private physician many years earlier for hearing impairment, 
he did not recall details of this treatment.  Tr. at 7.  He 
stated that he did not try to obtain employment immediately 
after service in electronics and communications because of 
his loss of hearing.  Tr. at 7 and 8.  Currently, he wore 
hearing aids in both ears.  Tr. at 8.  His employment after 
service did not involve loud exposure to noise.  Tr. at 10.  

In January 1999, a hearing officer again denied the veteran's 
claim for service connection for hearing loss.  

In an August 1999 statement, Mitchell S. Marion, M.D., 
reported that he had seen the veteran for hearing impairment.  
He noted that the veteran gave a history that included 
exposure during service to acoustic trauma from an explosion 
that caused ringing in the ears and hearing loss.  His 
postservice work years did not involve exposure to loud 
noises.  An audiogram (included in the claims file) showed 
significant high frequency sensorineural hearing loss 
starting at 1000 hertz.  The examiner's impression was 
hearing loss secondary to World War II noise trauma.  


Criteria 

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

In the case of sensorineural hearing loss, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides that impaired hearing for VA purposes 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Additionally, when after consideration of all evidence and 
material of record in a case with respect to disability 
compensation benefits, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Veterans Appeals (Court) noted that in light 
of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or obvious etiology."

In Gilbert v. Derwinski, 1 Vet. App. 49 (199), the Court held 
that " a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine contained in 38 U.S.C.A. § 5107, when the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  


Analysis

Initially the Board finds that the veteran's claim is well 
grounded.  He is competent to report noise exposure in 
service, and the service records tend to confirm that the 
veteran participated in combat where such noise exposure 
would be expected.  38 U.S.C.A. § 1154(b) (West 1991).  Thus 
the veteran has supplied competent evidence of inservice 
injury.  Recent examinations show current hearing loss for VA 
purposes, and VA and private physicians have related the 
current hearing loss to the noise exposure in service.  Thus, 
the veteran has satisfied all of the Caluza requirements for 
a well-grounded claim.

The Board finds that the veteran's exposure to noise and 
acoustic trauma during service, when viewed in conjunction 
with the testimony provided by the veteran and his wife, as 
well as the fact that service connection has been established 
for tinnitus based on the inservice incident, provides 
adequate information on which to base a finding that current 
bilateral hearing loss is of service origin.

While hearing loss was not demonstrated for many years after 
service, the competent medical opinions are all in favor of a 
conclusion that the current hearing loss is service 
connected.  The evidence is at least in equipoise.  
Accordingly, under 38 U.S.C.A. § 5107, reasonable doubt is 
resolved in the veteran's favor and service connection for 
bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

